TABLE OF CONTENTS

Exhibit 10.3

Registration Rights Agreement

by and between

ASV Holdings, Inc.

Manitex International, Inc.

and

A.S.V. Holding, LLC

Dated as of May 17, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Table of Contents

 

            Page  

ARTICLE I Definitions

     1  

Section 1.01

     Definitions      1  

Section 1.02

     Interpretation      4  

ARTICLE II Registration Rights

     5  

Section 2.01

     Registration      5  

Section 2.02

     Piggyback Registrations      8  

Section 2.03

     Registration Procedures      10  

Section 2.04

     Underwritten Offerings      15  

Section 2.05

     Registration Expenses Paid By ASV      16  

Section 2.06

     Indemnification      16  

Section 2.07

     Reporting Requirements; Rule 143      19  

ARTICLE III Miscellaneous

     19  

Section 3.01

     Term      19  

Section 3.02

     Entire Agreement      19  

Section 3.03

     Choice of Law      20  

Section 3.04

     Amendment      20  

Section 3.05

     Waiver      20  

Section 3.06

     Partial Invalidity      21  

Section 3.07

     Execution in Counterparts      21  

Section 3.08

     Successors, Assigns and Transferees      21  

Section 3.09

     Notices      22  

Section 3.10

     No Reliance on Other Party      23  

Section 3.11

     Performance      23  

Section 3.12

     Attorneys’ Fees      23  

Section 3.13

     Further Assurances      23  

Section 3.14

     Registrations, Exchanges, etc.      23  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Registration Rights Agreement

This Registration Rights Agreement (this “Agreement”) is made as of May 17, 2017
by and among ASV Holdings, Inc., a Delaware corporation (“ASV”), Manitex
International, Inc., a Michigan corporation (“Manitex”) and A.S.V. Holding, LLC,
a Delaware limited liability company (“Terex”).

Recitals

A. Manitex currently owns 51% of the outstanding shares of Common Stock (as
defined below) of ASV and Terex owns 49% of the outstanding shares of Common
Stock of ASV.

B. ASV is currently pursuing an initial public offering (the “IPO”) of shares of
Common Stock.

C. Manitex and Terex expect to retain a significant number of shares of Common
Stock following completion of the IPO (the “Retained Shares”).

D. ASV desires to grant to Manitex and Terex the Registration Rights (as defined
below) for the Retained Shares, subject to the terms and conditions of this
Agreement, provided that this Agreement shall be null and void if the IPO is not
completed by June 30, 2017.

Agreements

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

ARTICLE I

Definitions

Section 1.01        Definitions. As used in this Agreement, the following terms
shall have the following meanings:

“Affiliate” means, when used with respect to a specified Person, another Person
that controls, is controlled by, or is under common control with the Person
specified. As used herein, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person, whether through the ownership of voting securities or
other interests, by contract or otherwise.

“Ancillary Filings” has the meaning set forth in Section 2.03(a)(i).

“Agreement” has the meaning set forth in the introduction.

“ASV” has the meaning set forth in the introduction and shall include ASV’s
successors by merger, acquisition, reorganization or otherwise.

“ASV Public Sale” has the meaning set forth in Section 2.02(a).



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Blackout Notice” has the meaning set forth in Section 2.01(e).

“Blackout Period” has the meaning set forth in Section 2.01(e).

“Board” means the board of directors of ASV.

“Business Day” means any day which is not a Saturday, Sunday or other day on
which banking institutions doing business in New York, New York are authorized
or obligated by law or required by executive order to be closed.

“Common Stock” means the common stock, par value $0.001 per share, of ASV.

“Control” means the power to direct the management of an entity, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “Controlled by” and “under common Control” have
meanings correlative to the foregoing.

“Demand Registration” has the meaning set forth in Section 2.01(a).

“Disadvantageous Condition” has the meaning set forth in Section 2.01(e).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.

“Holder” shall mean each of Manitex and Terex, so long as such Person holds any
Registrable Securities, and any Person owning Registrable Securities who is a
permitted transferee of rights under Section 3.08.

“Initiating Holder” has the meaning set forth in Section 2.01(a).

“Loss” has the meaning set forth in Section 2.06(a).

“Offering Confidential Information” means, with respect to a Piggyback
Registration, (x) ASV’s plan to file the relevant Registration Statement and
engage in the offering so registered, (y) any information regarding the offering
being registered (including, without limitation, the potential timing, price,
number of shares, underwriters or other counterparties, selling stockholders or
plan of distribution) and (z) any other information (including information
contained in draft supplements or amendments to offering materials) provided to
the Holders by ASV (or by third parties) in connection with the Piggyback
Registration. Offering Confidential Information shall not include information
that (1) was or becomes generally available to the public (including as a result
of the filing of the relevant Registration Statement) other than as a result of
a disclosure by any Holder, (2) was or becomes available to any Holder from a
source not bound by any confidentiality agreement with ASV or (3) was otherwise
in such Holder’s possession prior to it being furnished to such Holder by ASV or
on ASV’s behalf.

“Person” means any individual, firm, limited liability company or partnership,
joint venture, corporation, joint stock company, trust or unincorporated
organization, incorporated or unincorporated association, government (or any
department, agency or political subdivision thereof) or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Piggyback Registration” has the meaning set forth in Section 2.02(a).

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

“Registrable Securities” means the Retained Shares, and any shares of Common
Stock or other securities issued with respect to, in exchange for, or in
replacement of such Retained Shares. The term “Registrable Securities” excludes,
however, any security (i) the sale of which has been effectively registered
under the Securities Act and which has been disposed of in accordance with a
Registration Statement, (ii) that has been sold by a Holder in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act under Section 4(a)(1) thereof (including transactions pursuant to
Rule 144) such that the further disposition of such securities by the transferee
or assignee is not restricted under the Securities Act, or (iii) that have been
sold by a Holder in a transaction in which such Holder’s rights under this
Agreement are not, or cannot be, assigned.

“Registration” means a registration with the SEC of the offer and sale to the
public of Common Stock under a Registration Statement. The terms “Register” and
“Registering” shall have a correlative meaning.

“Registration Expenses” shall mean all expenses incident to ASV’s performance of
or compliance with this Agreement, including all (i) registration, qualification
and filing fees; (ii) fees and expenses of compliance with securities or blue
sky laws (including reasonable fees and disbursements of counsel in connection
with blue sky qualifications within the United States of any Registrable
Securities being registered); (iii) printing expenses, messenger, telephone and
delivery expenses; (iv) internal expenses of ASV (including all salaries and
expenses of employees of ASV performing legal or accounting duties); (v) fees
and disbursements of counsel for ASV and customary fees and expenses for
independent certified public accountants retained by ASV (including the expenses
of any comfort letters or costs associated with the delivery by ASV’s
independent certified public accountants of comfort letters customarily
requested by underwriters); and (vi) fees and expenses of listing any
Registrable Securities on any securities exchange on which the shares of Common
Stock are then listed and Financial Industry Regulatory Authority registration
and filing fees; provided, however, each Holder shall be responsible for (i) any
allocable underwriting fees, discounts or commissions, (ii) any allocable
commissions of brokers and dealers, (iii) fees and disbursements of counsel for
such Holder, and (iv) capital gains, income and transfer taxes, if any, relating
to the sale of such Holder’s Registrable Securities..

“Registration Period” has the meaning set forth in Section 2.01(b).

“Registration Rights” shall mean the rights of the Holders to cause ASV to
Register Registrable Securities pursuant to Article II.

“Registration Statement” means any registration statement of ASV filed with, or
to be filed with, the SEC under the rules and regulations promulgated under the
Securities Act, including the related Prospectus, amendments and supplements to
such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement. For the avoidance of doubt, it is acknowledged and agreed that such
Registration Statement may be on any form that shall be applicable, including
Form S-1 or Form S-3.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Shelf Registration Statement” means a Registration Statement of ASV for an
offering to be made on a delayed or continuous basis of Common Stock pursuant to
Rule 415 under the Securities Act (or similar provisions then in effect).

“Subsidiary” means, when used with reference to any Person, any corporation or
other entity or organization, whether incorporated or unincorporated, of which
at least a majority of the securities or interests having by the terms thereof
ordinary voting power to elect at least a majority of the board of directors or
others performing similar functions with respect to such corporation or other
entity or organization is directly or indirectly owned by such Person or by any
one or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries; provided, however, that no Person that is not directly or
indirectly wholly owned by any other Person shall be a Subsidiary of such other
Person unless such other Person directly or indirectly Controls, or has the
right, power or ability to Control, that Person.

“Underwritten Offering” means a Registration in which securities of ASV are sold
to an underwriter or underwriters on a firm commitment basis for reoffering to
the public.

Section 1.02         Interpretation.

In this Agreement, unless the context clearly indicates otherwise:

(a) words used in the singular include the plural and words used in the plural
include the singular;

(b) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and a reference to such Person’s “Affiliates” or “Subsidiaries” shall
be deemed to mean such Person’s Affiliates or Subsidiaries, as applicable,
following the IPO;

(c) any reference to any gender includes the other gender and the neuter;

(d) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(e) the words “shall” and “will” are used interchangeably and have the same
meaning;

(f) the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) any reference to any Article, Section, Exhibit or Schedule means such
Article or Section of, or such Exhibit or Schedule to, this Agreement, as the
case may be, and references in any Section or definition to any clause means
such clause of such Section or definition;

(h) the words “herein,” “hereunder,” “hereof;” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision of this Agreement;

(i) any reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(j) any reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(k) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(l) the table of contents and titles to Articles and headings of Sections
contained in this Agreement have been inserted for convenience of reference only
and shall not be deemed to be a part of or to affect the meaning or
interpretation of this Agreement;

(m) any portion of this Agreement obligating a party to take any action or
refrain from taking any action, as the case may be, shall mean that such party
shall also be obligated to cause its relevant Subsidiaries to take such action
or refrain from taking such action, as the case may be;

(n) the language of this Agreement shall be deemed to be the language the
parties hereto have chosen to express their mutual intent, and no rule of strict
construction shall be applied against any party;

(o) except as otherwise indicated, all periods of time referred to herein shall
include all Saturdays, Sundays and holidays; provided, however, that if the date
to perform the act or give any notice with respect to this Agreement shall fall
on a day other than a Business Day, such act or notice may be performed or given
timely if performed or given on the next succeeding Business Day.

ARTICLE II

Registration Rights

Section 2.01        Registration.

(a) Prior to the fifth anniversary of the closing of the IPO, any Holder(s) of
Registrable Securities (collectively, the “Initiating Holder”) shall have the
right to request that ASV file a Registration Statement with the SEC on the
appropriate registration form for all or part of the Registrable Securities held
by such Holder, by delivering a written request thereof to ASV specifying the
number of shares of Registrable Securities such Holder wishes to register (a
“Demand Registration”); provided, however, that a Demand Registration may only
be requested if the sale of

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Registrable Securities requested to be registered by the Initiating Holders
is reasonably expected to result in (i) aggregate gross cash proceeds of at
least $10,000,000 (without regard to any underwriting discount or commission) or
(ii) a sale of two percent (2%) or more of the outstanding shares of Common
Stock; and provided, further, that ASV shall not be obligated to effect
registration with respect to Registrable Securities pursuant to this
Section 2.01 in violation of the underwriting agreement entered into in
connection with the IPO or within 180 days of the completion of the IPO. ASV
shall (i) within five days of the receipt of a Demand Registration, give written
notice of such Demand Registration to all Holders of Registrable Securities,
(ii) use its reasonable best efforts to prepare and file the Registration
Statement as expeditiously as possible but in any event within 45 days of such
request, subject to extension by the Holder(s) upon ASV’s reasonable request,
including the justification thereof, and (iii) use its reasonable best efforts
to cause the Registration Statement to become effective in respect of each
Demand Registration in accordance with the intended method of distribution set
forth in the written request delivered by the Holder. ASV shall include in such
Registration all Registrable Securities with respect to which ASV receives,
within the 10 days immediately following the receipt by the Holder(s) of such
notice from ASV, a request for inclusion in the registration from the Holder(s)
thereof. Each such request from a Holder of Registrable Securities for inclusion
in the Registration shall also specify the aggregate amount of Registrable
Securities proposed to be registered. The Initiating Holder may request that the
Registration Statement be on any appropriate form. For purposes of
clarification, ASV can satisfy its obligation under this Section 2.01(a) to file
a Registration Statement by filing a Shelf Registration Statement, and can
satisfy its obligation to complete a Demand Registration by filing, if
applicable, a Prospectus under an effective Registration Statement that covers
(i) the Registrable Securities requested by the Holders to be registered in
accordance with this Section 2.01(a) and (ii) the plan of distribution requested
by the participating Holders.

(b) The Holder(s) may collectively make a total of three Demand Registration
requests pursuant to Section 2.01(a) (including any rights to Demand
Registration transferred pursuant to Section 3.08(a)); provided that the
Holder(s) may not make more than two Demand Registration requests in any 365-day
period.

(c) ASV shall be deemed to have effected a Registration for purposes of this
Section 2.01 if the Registration Statement is declared effective by the SEC or
becomes effective upon filing with the SEC, and remains effective until the
earlier of (i) the date when all Registrable Securities thereunder have been
sold and (ii) 60 days from the effective date of the Registration Statement (or
from the date the applicable Prospectus is filed with the SEC if ASV is
satisfying a request for Demand Registration by filing a Prospectus under an
effective Shelf Registration Statement) (the “Registration Period”). No
Registration shall be deemed to have been effective if the conditions to closing
specified in the underwriting agreement or dealer manager agreement, if any,
entered into in connection with such Registration are not satisfied by reason of
a wrongful act, misrepresentation or breach of such applicable underwriting
agreement or dealer manager agreement by ASV. If during the Registration Period,
such Registration is interfered with by any stop order, injunction or other
order or requirement of the SEC or other governmental agency or court or the
need to update or supplement the Registration Statement, the Registration Period
shall be extended on a day-for-day basis for any period the Holder is unable to
complete an offering as a result of such stop order, injunction or other order
or requirement of the SEC or other governmental agency or court.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) A Demand Registration request may not be made for a minimum of 45 calendar
days after the revocation of an earlier Demand Registration request.

(e) With respect to any Registration Statement, or amendment or supplement
thereto, whether filed or to be filed pursuant to this Agreement, if ASV shall
determine in good faith that maintaining the effectiveness of such Registration
Statement or filing an amendment or supplement thereto (or, if no Registration
Statement has yet been filed, to filing such a Registration Statement) would
(i) require the public disclosure of material non-public information concerning
any transaction or negotiations involving ASV or any of its consolidated
subsidiaries that would materially interfere with such transaction or
negotiations, (ii) require the public disclosure of material non-public
information concerning ASV at a time when its directors and executive officers
are restricted from trading in ASV’s securities or (iii) otherwise materially
interfere with financing plans, acquisition activities or business activities of
ASV (a “Disadvantageous Condition”), ASV may, for the shortest period reasonably
practicable (a “Blackout Period”), and in any event for not more than 45
consecutive days, notify the Holders whose sales of Registrable Securities are
covered (or to be covered) by such Registration Statement (a “Blackout Notice”)
that such Registration Statement is unavailable for use (or will not be filed as
requested). Upon the receipt of any such Blackout Notice, the Holders shall
forthwith discontinue use of the prospectus contained in any effective
Registration Statement; provided, that, if at the time of receipt of such
Blackout Notice any Holder shall have sold its Registrable Securities (or have
signed a firm commitment underwriting agreement with respect to the purchase of
such shares) and the Disadvantageous Condition is not of a nature that would
require a post-effective amendment to the Registration Statement, then ASV shall
use its commercially reasonable efforts to take such action as to eliminate any
restriction imposed by federal securities laws on the timely delivery of such
shares. When any Disadvantageous Condition as to which a Blackout Notice has
been previously delivered shall cease to exist, ASV shall as promptly as
reasonably practicable notify the Holders and take such actions in respect of
such Registration Statement as are otherwise required by this Agreement. The
effectiveness period for any Demand Registration for which ASV has exercised a
Blackout Period shall be increased by the period of time such Registration
Suspension is in effect. ASV shall not impose, in any 365-day period, Blackout
Periods lasting, in the aggregate, in excess of 60 calendar days. If ASV
declares a Blackout Period with respect to a Demand Registration for a
Registration Statement that has not yet been declared effective, (i) the Holders
may by notice to ASV withdraw the related Demand Registration Request without
such Demand Registration request counting against the three Demand Requests
permitted to be made under Section 2.01 and (ii) the Holders will not be
responsible for ASV’s related Registration Expenses.

(f) If the Initiating Holder so indicates at the time of its request pursuant to
Section 2.01(a), such offering of Registrable Securities shall be in the form of
an Underwritten Offering and ASV shall include such information in its written
notice to the Holders required under Section 2.01(a). In the event that the
Initiating Holder intends to distribute the Registrable Securities by means of
an Underwritten Offering, the right of any Holder to include Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. The
Holders of a majority of the outstanding Registrable Securities being included
in any Underwritten Offering shall select the underwriter(s); provided, however,
that such underwriter(s) must be reasonably acceptable to ASV. ASV shall be
entitled to designate counsel for such underwriter(s) (subject to their
approval), provided that such designated underwriters’ counsel shall be a firm
of national reputation representing underwriters or dealer managers in capital
markets transactions.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) If the managing underwriter or underwriters of a proposed Underwritten
Offering of Registrable Securities included in a Registration pursuant of this
Section 2.01, informs the Holders with Registrable Securities in such
Registration of such class of Registrable Securities in writing that, in its or
their opinion, the number of securities requested to be included in such
Registration exceeds the number which can be sold in such offering without being
likely to have a significant adverse effect on the price, timing or distribution
of the securities offered or the market for the securities offered, the managing
underwriters shall have the right to (i) reduce the number of Registrable
Securities to be included in such Registration be allocated pro rata among the
Holders, including the Initiating Holder, to the extent necessary to reduce the
total number of Registrable Securities to be included in such offering to the
number recommended by the managing underwriter or underwriters; provided that
any securities thereby allocated to a Holder that exceed such Holder’s request
shall be reallocated among the remaining Holders in like manner or (ii) notify
ASV in writing that the Registration Statement shall be abandoned or withdrawn,
in which event ASV shall abandon or withdraw such Registration Statement. In the
event a Holder notifies ASV that such Registration Statement shall be abandoned
or withdrawn said Holder shall not be deemed to have requested a Demand
Registration pursuant to Section 2.01(a) and ASV shall not be deemed to have
effected a Demand Registration pursuant to Section 2.01(b). If the amount of
Registrable Securities to be underwritten has not been so limited, ASV and other
holders may include shares of Common Stock for its own account (or for the
account of other holders) in such Registration if the underwriter(s) so agree
and to the extent that, in the opinion of such underwriter(s), the inclusion of
such additional amount will not adversely affect the offering of the Registrable
Securities included in such Registration.

Section 2.02        Piggyback Registrations.

(a) Prior to the date on which the Registrable Securities then held by the
Holder(s) represents less than 1% of ASV’s then issued and outstanding Common
Stock, if ASV proposes to file a Registration Statement under the Securities Act
with respect to any offering of its Common Stock for its own account and/or for
the account of any other Persons (other than (i) a Registration under
Section 2.01, (ii) a Registration pursuant to a Registration Statement on Form
S-8 or Form S-4 or any successor or similar forms, (iii) any form that does not
include substantially the same information, other than information relating to
the selling holders or their plan of distribution, as would be required to be
included in a Registration Statement covering the sale of Registrable
Securities, (iv) in connection with any dividend reinvestment or similar plan,
(v) for the sole purpose of offering securities to another entity or its
security holders in connection with the acquisition of assets or securities of
such entity or any similar transaction or (vi) a Registration in which the only
Common Stock being registered is Common Stock issuable upon conversion of debt
securities which are also being registered) (an “ASV Public Sale”), then, as
soon as practicable (but in no event less than 15 days prior to the proposed
date of filing such Registration Statement), ASV shall give written notice of
such proposed filing to each Holder, and such notice shall offer such Holders
the opportunity to Register under such Registration Statement such number of
Registrable Securities as each such Holder may request in writing (a “Piggyback
Registration”). Subject to Section 2.02(b) and Section 2.02(c), ASV shall use
its commercially reasonable efforts to include in such Registration Statement
all such Registrable Securities which are requested to be included therein
within five Business Days after the receipt of any such notice; provided,
however, that if, at any time after

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

giving written notice of its intention to Register any securities and prior to
the effective date of the Registration Statement filed in connection with such
Registration, ASV shall determine for any reason not to Register or to delay
Registration of such securities, ASV may, at its election, give written notice
of such determination to each such Holder and, thereupon, (i) in the case of a
determination not to Register, shall be relieved of its obligation to Register
any Registrable Securities in connection with such Registration, without
prejudice, however, to the rights of any Holder to request that such
Registration be effected as a Demand Registration under Section 2.01, and
(ii) in the case of a determination to delay Registering, shall be permitted to
delay Registering any Registrable Securities, for the same period as the delay
in Registering such other shares of Common Stock. No Registration effected under
this Section 2.02 shall relieve ASV of its obligation to effect any Demand
Registration under Section 2.01. For purposes of clarification, ASV’s filing of
a Shelf Registration Statement shall not be deemed to be a ASV Public Sale;
provided, however, that any prospectus supplement filed pursuant to a Shelf
Registration Statement with respect to an offering of Common Stock for ASV’s own
account and/or for the account of any other Persons will be a ASV Public Sale
unless such offering qualifies for an exemption from ASV Public Sale definition
in this Section 2.02(a).

(b) Each Holder shall have the right to withdraw such Holder’s request for
inclusion of its Registrable Securities in any Underwritten Offering pursuant to
Section 2.02(a) at any time prior to the execution of an underwriting agreement
with respect thereto by giving written notice to ASV of such Holder’s request to
withdraw and, subject to the preceding clause, each Holder shall be permitted to
withdraw all or part of such Holder’s Registrable Securities from a Piggyback
Registration at any time prior to two Business Days before the effective date
thereof, whereupon such Holder shall as promptly as reasonably practicable pay
to ASV all Registration Expenses incurred by ASV in connection with the
registration of such withdrawn Registrable Securities under the Securities Act
or the Exchange Act and the inclusion of such shares in the Registration
Statement.

(c) If the managing underwriter or underwriters of any proposed Underwritten
Offering of a class of Registrable Securities included in a Piggyback
Registration informs ASV and Holders in writing that, in its or their opinion,
the number of securities of such class which such Holder and any other Persons
intend to include in such offering exceeds the number which can be sold in such
offering without being likely to have an adverse effect on the price, timing or
distribution of the securities offered or the market for the securities offered,
then the securities to be included in such Registration shall be (i) first, all
securities of ASV and any other Persons (other than ASV’s executive officers and
directors) for whom ASV is effecting the Registration, as the case may be,
proposes to sell, (ii) second, the number of Registrable Securities of such
class that, in the opinion of such managing underwriter or underwriters, can be
sold without having such adverse effect, with such number to be allocated pro
rata among the Holders that have requested to participate in such Registration
based on the relative number of Registrable Securities of such class requested
by such Holder to be included in such sale (provided that any securities thereby
allocated to a Holder that exceed such Holder’s request shall be reallocated
among the remaining requesting Holders in like manner), subject to any superior
contractual rights of other holders, (iii) third, the number securities of
executive officers and directors for whom ASV is effecting the Registration, as
the case may be, with such number to be allocated pro rata among the executive
officers and directors, and (iv) fourth, any other securities eligible for
inclusion in such Registration, allocated among the holders of such securities
in such proportion as ASV and those holders may agree.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) After a Holder has been notified of its opportunity to include Registrable
Securities in a Piggyback Registration, such Holder shall treat the Offering
Confidential Information as confidential information and shall not use the
Offering Confidential Information for any purpose other than to evaluate whether
to include its Registrable Securities (or other shares of Common Stock) in such
Piggyback Registration and agrees not to disclose the Offering Confidential
Information to any Person other than such of its agents, employees, advisors and
counsel as have a need to know such Offering Confidential Information and to
cause such agents, employees, advisors and counsel to comply with the
requirements of this Section 2.02(d), provided, that such Holder may disclose
Offering Confidential Information if such disclosure is required by legal
process, but such Holder shall cooperate with the Issuer to limit the extent of
such disclosure through protective order or otherwise, and to seek confidential
treatment of the Offering Confidential Information.

Section 2.03        Registration Procedures.

(a) In connection with ASV’s Registration obligations under Section 2.01 and
Section 2.02, ASV shall use its reasonable best efforts to effect such
Registration to permit the sale of such Registrable Securities in accordance
with the intended method or methods of distribution thereof as expeditiously as
reasonably practicable, and in connection therewith ASV shall:

(i) prepare and file the required Registration Statement including all exhibits
and financial statements and (collectively, the “Ancillary Filings”) required
under the Securities Act to be filed therewith, and before filing with the SEC a
Registration Statement or Prospectus, or any amendments or supplements thereto,
(x) furnish to the underwriters or dealer managers, if any, and to the Holders,
copies of all documents prepared to be filed, which documents will be subject to
the review of such underwriters or dealer managers and such Holders and their
respective counsel, and (y) not file with the SEC any Registration Statement or
Prospectus or amendments or supplements thereto or any Ancillary Filing to which
Holders or the underwriters or dealer managers, if any, shall reasonably object;

(ii) prepare and file with the SEC such amendments and post-effective amendments
to such Registration Statement and supplements to the Prospectus and any
Ancillary Filing as may be reasonably requested by the participating Holders;

(iii) notify the participating Holders and the managing underwriter(s) or dealer
manager(s), if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by ASV (A) when the applicable Registration
Statement or any amendment thereto has been filed or becomes effective, when the
applicable Prospectus or any amendment or supplement to such Prospectus or any
Ancillary Filing has been filed, (B) of any comments (written or oral) by the
SEC or any request by the SEC or any other federal or state governmental
authority (written or oral) for amendments or supplements to such Registration
Statement or such Prospectus or any Ancillary Filing or for additional
information, (C) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or any order preventing or
suspending the use of any preliminary or final Prospectus or any Ancillary
Filing or the initiation or threatening of any proceedings for such purposes,
(D) if, at any time, the representations and warranties of ASV in any applicable
underwriting agreement or dealer manager agreement cease to be true and correct
and in all material respects, and (E) of the receipt by ASV of any notification
with respect to the suspension of the qualification of the Registrable
Securities for offering or sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose;

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) subject to Section 2.01(d), promptly notify each selling Holder and the
managing underwriter(s) or dealer manager(s), if any, when ASV becomes aware of
the occurrence of any event as a result of which the applicable Registration
Statement or the Prospectus included in such Registration Statement (as then in
effect) or any Ancillary Filing contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements therein (in
the case of such Prospectus and any preliminary Prospectus, in light of the
circumstances under which they were made) not misleading or, if for any other
reason it shall be necessary during such time period to amend or supplement such
Registration Statement or Prospectus or any Ancillary Filing in order to comply
with the Securities Act and, in either case as promptly as reasonably
practicable thereafter, prepare and file with the SEC, and furnish without
charge to the selling Holder and the underwriter(s) or dealer manager(s), if
any, an amendment or supplement to such Registration Statement or Prospectus or
any Ancillary Filing which will correct such statement or omission or effect
such compliance;

(v) use its reasonable best efforts to prevent or obtain the withdrawal of any
stop order or other order suspending the use of any preliminary or final
Prospectus;

(vi) promptly incorporate in a Prospectus supplement or post-effective amendment
such information as the managing underwriter(s) or dealer manager(s) and the
Holders agree should be included therein relating to the plan of distribution
with respect to such Registrable Securities; and make all required filings of
such Prospectus supplement or post-effective amendment as soon as reasonably
practicable after being notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;

(vii) furnish to each selling Holder and each underwriter or dealer manager, if
any, without charge, as many conformed copies as such Holder or underwriter or
dealer manager may reasonably request of the applicable Registration Statement
and any amendment or post-effective amendment thereto, including financial
statements and schedules, but excluding all documents (i) incorporated therein
by reference and all exhibits (including those incorporated by reference) or
(ii) that are available via the SEC’s EDGAR system;

(viii) deliver to each selling Holder and each underwriter or dealer manager, if
any, without charge, as many copies of the applicable Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Holder
or underwriter or dealer manager may reasonably request (it being understood
that ASV consents to the use of such Prospectus or any amendment or supplement
thereto by each selling Holder and the underwriter(s) or dealer manager(s), if
any, in connection with the offering and sale of the Registrable Securities
covered by such Prospectus or any amendment or supplement thereto) and such
other documents as such selling Holder or underwriter or dealer manager may
reasonably request in order to facilitate the disposition of the Registrable
Securities by such Holder or underwriter or dealer manager;

(ix) on or prior to the date on which the applicable Registration Statement is
declared effective or becomes effective, use its reasonable best efforts to
register or qualify, and cooperate with each selling Holder, the managing
underwriter(s) or dealer manager(s), if any, and their respective counsel, in
connection with the registration or qualification of such

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Registrable Securities for offer and sale under the securities or “blue sky”
laws of each state and other jurisdiction of the United States as any selling
Holder or managing underwriter(s) or dealer manager(s), if any, or their
respective counsel reasonably request (and in any foreign jurisdiction mutually
agreeable to ASV and the participating Holders) and do any and all other acts or
things reasonably necessary or advisable to keep such registration or
qualification in effect for so long as such Registration Statement remains in
effect and so as to permit the continuance of sales and dealings in such
jurisdictions for so long as may be necessary to complete the distribution of
the Registrable Securities covered by the Registration Statement; provided that
ASV will not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified, to take any action which would subject it to
taxation or general service of process in any such jurisdiction where it is not
then so subject or conform its capitalization or the composition of its assets
at the time to the securities or blue sky laws of any such jurisdiction;

(x) in connection with any sale of Registrable Securities that will result in
such securities no longer being Registrable Securities, cooperate with each
selling Holder and the managing underwriter(s) or dealer manager(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive Securities Act
legends; and to register such Registrable Securities in such denominations and
such names as such selling Holder or the underwriter(s) or dealer manager(s), if
any, may request at least two Business Days prior to such sale of Registrable
Securities; provided that ASV may satisfy its obligations hereunder without
issuing physical stock certificates through the use of the Depository Trust
Company’s Direct Registration System;

(xi) cooperate and assist in any filings required to be made with the Financial
Industry Regulatory Authority and each securities exchange, if any, on which any
of ASV’s securities are then listed or quoted and on each inter-dealer quotation
system on which any of ASV’s securities are then quoted, and in the performance
of any due diligence investigation by any underwriter or dealer manager
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of each such exchange, and
use its reasonable best efforts to cause the Registrable Securities covered by
the applicable Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter(s) or dealer manager(s), if any, to
consummate the disposition of such Registrable Securities;

(xii) not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company; provided that ASV may satisfy its obligations hereunder without issuing
physical stock certificates through the use of the Depository Trust Company’s
Direct Registration System;

(xiii) obtain for delivery to and addressed to each selling Holder and to the
underwriter(s) or dealer manager(s), if any, opinions from the general counsel
or deputy general counsel for ASV, in each case dated the effective date of the
Registration Statement or, in the event of an Underwritten Offering, the date of
the closing under the underwriting agreement and in each such case in customary
form and content for the type of Underwritten Offering;

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(xiv) in the case of an Underwritten Offering, obtain for delivery to and
addressed to ASV and the managing underwriter(s), if any, and, to the extent
requested, each selling Holder, a cold comfort letter from ASV’s independent
registered public accounting firm in customary form and content for the type of
Underwritten Offering, dated the date of execution of the underwriting agreement
and brought down to the closing, whether under the underwriting agreement or
otherwise;

(xv) use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, as
soon as reasonably practicable, but no later than 90 days after the end of the
12-month period beginning with the first day of ASV’s first quarter commencing
after the effective date of the applicable Registration Statement, an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act and
the rules and regulations promulgated thereunder and covering the period of at
least 12 months, but not more than 18 months, beginning with the first month
after the effective date of the Registration Statement;

(xvi) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(xvii) cause all Registrable Securities covered by the applicable Registration
Statement to be listed on each securities exchange on which any of ASV’s
securities are then listed or quoted and on each inter-dealer quotation system
on which any of ASV’s securities are then quoted;

(xviii) provide (A) each Holder participating in the Registration, (B) the
underwriters (which term, for purposes of this Agreement, shall include a Person
deemed to be an underwriter within the meaning of Section 2(a)(11) of the
Securities Act), if any, of the Registrable Securities to be registered, (C) the
sale or placement agent therefor, if any, (D) the dealer manager therefor, if
any, (E) counsel for such Holder, underwriters, agent, or dealer manager and
(F) any attorney, accountant or other agent or representative retained by such
Holder or any such underwriter or dealer manager, as selected by such Holder,
the opportunity to participate in the preparation of such Registration
Statement, each prospectus included therein or filed with the SEC, and each
amendment or supplement thereto; and for a reasonable period prior to the filing
of such registration statement, upon execution of a customary confidentiality
agreement, make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by the parties referred to in (A) through
(F) above, all pertinent financial and other records, pertinent corporate and
other documents and properties of ASV that are available to ASV, and cause all
of ASV’s officers, directors and employees and the independent public
accountants who have certified its financial statements to make themselves
available at reasonable times and for reasonable periods to discuss the business
of ASV and to supply all information available to ASV reasonably requested by
any such Person in connection with such Registration Statement as shall be
necessary to enable them to exercise their due diligence or other
responsibility, subject to the foregoing; provided that in no event shall ASV be
required to make available any information which the Board determines in good
faith to be competitively sensitive or otherwise confidential. The recipients of
such information shall coordinate with one another so that the inspection
permitted hereunder will not unnecessarily interfere with ASV’s conduct of
business. In any event, records which ASV determines, in good faith, to be
confidential and which it notifies or otherwise identifies in writing to the
inspectors are

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

confidential shall not be disclosed by the inspectors unless (and only to the
extent that) (i) the disclosure of such records is necessary to permit a Holder
to enforce its rights under this Agreement or (ii) the release of such records
is ordered pursuant to a subpoena or other order from a court of competent
jurisdiction. Each Holder agrees that information obtained by it as a result of
such inspections shall be deemed confidential and shall not be used by it as the
basis for any market transactions in the securities of ASV or its Affiliates
unless and until such is made generally available to the public by ASV or such
Affiliate or for any reason not related to the registration of Registrable
Securities. Each Holder further agrees that it will, upon learning that
disclosure of such records is sought in a court of competent jurisdiction, give
notice to ASV and allow ASV, at its expense, to undertake appropriate action to
prevent disclosure of the records deemed confidential;

(xix) in the case of an Underwritten Offering registering 50% or more of the
Retained Shares, cause the senior executive officers of ASV to facilitate,
cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto, except to the extent that such
participation materially interferes with the management of ASV’s business;
provided that the effectiveness period for any Demand Registration shall be
increased on a day-for-day basis by the period of time that management cannot
participate;

(xx) comply with requirements of the Securities Act, Securities Exchange Act and
other applicable laws, rules and regulations as well as stock exchange rules;
and (xxi) take all other customary steps reasonably necessary or advisable to
effect the registration and distribution of the Registrable Securities
contemplated hereby.

(b) As a condition precedent to any Registration hereunder, ASV may require each
Holder as to which any Registration is being effected to furnish to ASV such
information regarding the distribution of such securities and such other
information relating to such Holder, its ownership of Registrable Securities and
other matters as ASV may from time to time reasonably request in writing. Each
such Holder agrees to furnish such information to ASV and to cooperate with ASV
as reasonably necessary to enable ASV to comply with the provisions of this
Agreement. If a Holder fails to provide the requested information after being
given 15 Business Days’ written notice of such request and the requested
information is required by applicable law to be included in the Registration
Statement, ASV shall be entitled to refuse to include for registration such
Holder’s Registrable Securities or other shares of Common Stock in the
Registration Statement.

(c) Each Holder will as promptly as reasonably practicable notify ASV at any
time when a prospectus relating thereto is required to be delivered (or deemed
delivered) under the Securities Act, of the occurrence of an event, of which
such Holder has knowledge, relating to such Holder or its disposition of
Registrable Securities thereunder requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered (or deemed
delivered) to the purchasers of such Registrable Securities, such prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they are made, not
misleading.

(d) ASV agrees, and any other Holder agrees by acquisition of such Registrable
Securities, that, upon receipt of any written notice from ASV of the occurrence
of any event of the kind described in Section 2.03(a)(iv), such Holder will
forthwith discontinue disposition of Registrable Securities pursuant to such
Registration Statement until such Holder’s receipt of the

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

copies of the supplemented or amended Prospectus contemplated by Section
2.03(a)(iv), or until such Holder is advised in writing by ASV that the use of
the Prospectus may be resumed, and if so directed by ASV, such Holder will
deliver to ASV (at ASV’s expense) all copies, of the Prospectus covering such
Registrable Securities current at the time of receipt of such notice. In the
event ASV shall give any such notice, the period during which the applicable
Registration Statement is required to be maintained effective shall be extended
by the number of days during the period from and including the date of the
giving of such notice to and including the date when each seller of Registrable
Securities covered by such Registration Statement either receives the copies of
the supplemented or amended Prospectus contemplated by Section 2.03(a)(iv) or is
advised in writing by ASV that the use of the Prospectus may be resumed.

Section 2.04        Underwritten Offerings.

(a) If requested by the managing underwriters for any Underwritten Offering
requested by Holders pursuant to a Registration under Section 2.01, ASV shall
enter into an underwriting agreement with such underwriters, such agreement to
be reasonably satisfactory in substance and form to ASV and the underwriters.
Such agreement shall contain such representations and warranties by ASV and such
other terms as are generally prevailing in agreements of that type. Each Holder
with Registrable Securities to be included in any Underwritten Offering shall
enter into such underwriting agreement at the request of ASV, which agreement
shall contain such reasonable representations and warranties by the Holder and
such other reasonable terms as are generally prevailing in agreements of that
type.

(b) In the event of a public sale of ASV’s equity securities in an Underwritten
Offering (whether in a Demand Registration or a Piggyback Registration, whether
or not the Holders participate therein), the Holders hereby agree, and, in the
event of a public sale of ASV’s equity securities in an Underwritten Offering,
ASV shall agree, and it shall use reasonable best efforts to cause its executive
officers and directors to agree, if requested by the managing underwriter or
underwriters in such Underwritten Offering, not to effect any sale or
distribution (including any offer to sell, contract to sell, short sale or any
option to purchase) of any securities (except, in each case, as part of the
applicable Registration, if permitted hereunder) that are the same as or similar
to those being Registered in connection with such public sale, or any securities
convertible into or exchangeable or exercisable for such securities, during the
period beginning one day before, and ending 90 days (or such lesser period as
may be permitted by ASV or the selling Holder(s), as applicable, or such
managing underwriter or underwriters) after, the effective date of the
Registration Statement filed in connection with such Registration (or, if later,
the date of the Prospectus), to the extent timely notified in writing by such
selling Person or the managing underwriter or underwriters. The Holders and ASV,
as applicable, also agree to execute an agreement evidencing the restrictions in
this Section 2.04(b) in customary form, which form is reasonably satisfactory to
ASV or the selling Holder(s), as applicable, and the underwriter(s); provided
that such restrictions may be included in the underwriting agreement. ASV may
impose stop-transfer instructions with respect to the securities subject to the
foregoing restriction until the end of the required stand-off period.

(c) No Holder may participate in any Underwritten Offering hereunder unless such
Holder (i) agrees to sell such Holder’s securities on the basis provided in any
underwriting arrangements approved by ASV or other Persons entitled to approve
such arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements or this Agreement.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.05        Registration Expenses Paid By ASV.

In the case of any registration of Registrable Securities required pursuant to
this Agreement, ASV shall pay all Registration Expenses regardless of whether
the Registration Statement becomes effective; provided, however, ASV shall not
be required to pay for any expenses of any Registration begun pursuant to
Section 2.01 if the registration request is subsequently withdrawn at the
request of the Holders of a majority of the Registrable Securities to be
registered (in which case all participating Holders shall bear such expenses),
unless the Holders of a majority of the Registrable Securities agree to forfeit
their right to one demand registration pursuant to Section 2.01.

Section 2.06        Indemnification.

(a) ASV agrees to indemnify and hold harmless, to the full extent permitted by
law, each Holder whose shares are included in a Registration Statement, its
officers, directors, agents, employees and each Person, if any, who controls
(within the meaning of the Securities Act or the Exchange Act) such Holder from
and against any and all losses, claims, damages, liabilities (or actions or
proceedings in respect thereof, whether or not such indemnified party is a party
thereto) and expenses, joint or several (including reasonable costs of
investigation and legal expenses) (each, a “Loss” and collectively “Losses”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was Registered under the Securities Act (including
any final or preliminary Prospectus contained therein or any amendment thereof
or supplement thereto or any documents incorporated by reference therein), or
any such statement made in any free writing prospectus (as defined in Rule 405
under the Securities Act) that ASV has filed or is required to file pursuant to
Rule 433(d) of the Securities Act or any Ancillary Filing, (ii) any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or free writing prospectus, in light of the circumstances
under which they were made) not misleading; provided, that with respect to any
untrue statement or omission or alleged untrue statement or omission made in any
prospectus, the indemnity agreement contained in this paragraph shall not apply
to the extent that any such liability results from or arises out of (a) the fact
that a current copy of the prospectus was not sent or given to the Person
asserting any such liability at or prior to the written confirmation of the sale
of the Registrable Securities concerned to such Person if it is determined by a
court of competent jurisdiction in a final and non-appealable judgment that ASV
has provided such prospectus and it was the responsibility of such Holder or its
agents to provide such Person with a current copy of the prospectus and such
current copy of the prospectus would have cured the defect giving rise to such
liability, (b) the use of any prospectus by or on behalf of any Holder after ASV
has notified such Person (i) that such prospectus contains an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (ii) that a stop order
has been issued by the SEC with respect to a Registration Statement or
(iii) that a Disadvantageous Condition exists, (c) the use of any prospectus by
or on behalf of any Holder with respect to any Registrable Securities after such
time as the obligation of ASV to keep the Registration Statement effective in
respect of such Registrable Securities has expired, or (d) information furnished
in writing by such Holder or on such Holder’s behalf, in either case expressly
for use in such Registration Statement, prospectus or

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in any amendment or supplement thereto relating to such Holder’s Registrable
Securities. This indemnity shall be in addition to any liability ASV may
otherwise have. Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of such Holder or any indemnified
party and shall survive the transfer of such securities by such Holder.

(b) Each selling Holder whose Registrable Securities are included in a
Registration Statement agrees (severally and not jointly) to indemnify and hold
harmless, to the full extent permitted by law, ASV, its directors, officers,
agents, employees and each Person, if any, who controls ASV (within the meaning
of the Securities Act and the Exchange Act) (i) to the extent such liabilities
arise out of or are based upon information furnished in writing by such Holder
or on such Holder’s behalf, in either case expressly for use in a Registration
Statement, prospectus or in any amendment or supplement thereto relating to such
Holder’s Registrable Securities or (ii) to the extent that any liability
described in this Section 2.06(b) results from (a) the fact that a current copy
of the prospectus was not sent or given to the Person asserting any such
liability at or prior to the written confirmation of the sale of the Registrable
Securities concerned to such Person if it is determined by a court of competent
jurisdiction in a final and non-appealable judgment that it was the
responsibility of such Holder or its agent to provide such Person with a current
copy of the prospectus and such current copy of the prospectus would have cured
the defect giving rise to such liability, (b) the use of any prospectus by or on
behalf of any Holder after ASV has notified such Person (x) that such prospectus
contains an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
(y) that a stop order has been issued by the SEC with respect to a Registration
Statement or (z) that a Disadvantageous Condition exists or (c) the use of any
prospectus by or on behalf of any Holder after such time as the obligation of
ASV to keep the related Registration Statement in respect of such Holder’s
Registrable Securities effective has expired. This indemnity shall be in
addition to any liability the selling Holder may otherwise have. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of ASV or any indemnified party.

(c) Any Person entitled to indemnification hereunder (an “indemnified party”)
will give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification; provided, that any delay or failure
to so notify the indemnifying party shall relieve the indemnifying party of its
obligations hereunder solely to the extent that it is materially prejudiced by
reason of such delay or failure; and, provided further, that any such delay or
failure to so notify the indemnifying party shall not relieve it from any
liability that it may have to an indemnified party otherwise than under this
Section 2.06. If an indemnified party shall have notified the indemnifying party
as aforesaid, the indemnifying party shall assume the defense of such claim and
retain counsel reasonably satisfactory to the indemnified party to represent the
indemnified party and any others entitled to indemnification pursuant to this
Section 2.06 that the indemnifying party may designate in connection the
proceeding relating to such claim and shall pay the fees and expenses relating
to such proceeding and shall pay the fees and expenses of such counsel related
to such proceeding, as incurred. In any such proceeding, any indemnified party
shall have the right to select and employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (i) the indemnifying party has
agreed in writing to pay such fees or expenses, (ii) the indemnifying party
shall have failed to assume the defense of such claim within a reasonable time
after receipt of notice of such claim from the indemnified party and employ
counsel reasonably satisfactory to such indemnified party, (iii) the indemnified
party has reasonably concluded that there may be legal defenses available to it
or other

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

indemnified parties that are different from or in addition to those available to
the indemnifying party, or (iv) in the reasonable judgment of any such
indemnified party, a conflict of interest may exist between such indemnified
party and the indemnifying party with respect to such claims (in which case, if
such indemnified party notifies the indemnifying party in writing that such
indemnified party elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such Person). The indemnifying party
shall not be liable for any settlement of any proceeding effected without its
written consent (which shall not be unreasonably withheld, conditioned or
delayed), but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify each indemnified party
from and against any Loss by reason of such settlement or judgment. No
indemnifying party shall, without the written consent of the indemnified party,
effect any settlement of any pending or threatened proceeding in respect of
which any indemnified party is or could have been a party and indemnification
could have been sought hereunder by such indemnified party , unless such
settlement (A) includes an unconditional release of such indemnified party, in
form and substance reasonably satisfactory to such indemnified party, from all
liability on claims that are the subject matter of such proceeding and (B) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any indemnified party. It is understood and
agreed that the indemnifying party shall not, in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the reasonable
fees, disbursements and other charges of more than one separate firm (in
addition to any local counsel) for all such indemnified party or parties unless
(x) the employment of more than one counsel has been authorized in writing by
the indemnified party or parties, (y) an indemnified party has reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the other indemnified parties or (z) a
conflict or potential conflict exists or may exist between such indemnified
party and the other indemnified parties, in each of which cases the indemnifying
party shall be obligated to pay the reasonable fees and expenses of such
additional counsel or counsels, and that the indemnifying party shall reimburse
all such fees and expenses as they are incurred.

(d) If for any reason the indemnification provided for in Section 2.06(a) or
Section 2.06(b) is unavailable to an indemnified party or insufficient to hold
it harmless as contemplated by Section 2.06(a) or Section 2.06(b), then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and the
indemnified party on the other hand. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission.
Notwithstanding anything in this Section 2.06(d) to the contrary, no
indemnifying party (other than ASV) shall be required pursuant to this Section
2.06(d) to contribute any amount in excess of the amount by which the net
proceeds received by such indemnifying party from the sale of Registrable
Securities in the offering to which the Losses of the indemnified parties relate
(before deducting expenses, if any) exceeds the amount of any damages which such
indemnifying party has otherwise been required to pay by reason of such untrue
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2.06(d) were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in this Section 2.06(d). No
person guilty of fraudulent misrepresentation (within the

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The amount paid or payable by an indemnified party hereunder
shall be deemed to include, for purposes of this Section 2.06(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating, preparing to defend or defending against or appearing as a third
party witness in respect of, or otherwise incurred in connection with, any such
loss, claim, damage, expense, liability, action, investigation or proceeding. If
indemnification is available under this Section 2.06, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in Section
2.06(a) and Section 2.06(b) without regard to the relative fault of said
indemnifying parties or indemnified party. Any Holders’ obligations to
contribute pursuant to this Section 2.06(d) are several and not joint.

Section 2.07        Reporting Requirements; Rule 143.

Until the earlier of the expiration or termination of this Agreement or the date
upon which Manitex and Terex (and their Affiliates, other than ASV and its
Subsidiaries) cease to own any Retained Shares, ASV shall use its commercially
reasonable efforts to be and remain in compliance with the periodic filing
requirements imposed under the SEC’s rules and regulations, including the
Exchange Act, and any other applicable laws or rules, and thereafter shall
timely file such information, documents and reports as the SEC may require or
prescribe under Sections 13, 14 and 15(d), as applicable, of the Exchange Act so
that ASV will qualify for registration on Form S-3 and to enable Holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by (i) Rule 144 under the Securities Act,
or (ii) any similar rule or regulation hereafter promulgated by the SEC. From
and after the date hereof through the earlier of the expiration or termination
of this Agreement or the date upon which Manitex and Terex (and their
Affiliates, other than ASV and its Subsidiaries) cease to own any Retained
Shares, ASV shall forthwith upon request furnish any Holder (i) a written
statement by ASV as to whether it has complied with such requirements, (ii) a
copy of the most recent annual or quarterly report of ASV, and (iii) such other
reports and documents filed by ASV with the SEC as such Holder may reasonably
request in availing itself of an exemption for the sale of Registrable
Securities without registration under the Securities Act.

ARTICLE III

Miscellaneous

Section 3.01        Term.

Except as set forth in Section 3.04, this Agreement shall terminate upon the
Registration or other sale, transfer or disposition of all the Retained Shares
by Holders to a Person other than ASV or any of its Subsidiaries, except for the
provisions of Section 2.05 and Section 2.06 and all of this Article III, which
shall survive any such termination.

Section 3.02        Entire Agreement.

This Agreement, including the Exhibits referred to herein, constitutes the
entire agreement between any of the parties hereto with respect to the subject
matter contained herein or therein, and supersede all prior agreements,
negotiations, discussions, understandings and commitments, written or oral,
between any of the parties hereto with respect to such subject matter.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.03        Choice of Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE SUBSTANTIVE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ANY
CONFLICTS OF LAW PROVISION OR RULE THEREOF THAT WOULD RESULT IN THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION.

Each of the parties hereto agrees to submit to the jurisdiction of the United
States District Court for the District of Minnesota and in any State of
Minnesota court located in Grand Rapids, Minnesota for purposes of all legal
proceedings arising out of, or in connection with, this Agreement or the
transactions contemplated hereby, and irrevocably waives any objection which it
may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.

BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE
MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND
THE PARTIES WISH APPLICABLE STATE LAWS TO APPLY (RATHER THAN ARBITRATION RULES),
THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT.

Section 3.04        Amendment

(a) This Agreement may not be amended or modified and waivers and consents to
departures from the provisions hereof may not be given, except by an instrument
or instruments in writing making specific reference to this Agreement and signed
by ASV, and the Holders of a majority of the Registrable Securities.

Section 3.05        Waiver.

Any term or provision of this Agreement may be waived, or the time for its
performance may be extended, by the party or parties entitled to the benefit
thereof. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if, as to any party, it is in writing signed by an
authorized representative of such party. The failure of any party to enforce at
any time any provision of this Agreement shall not be construed to be a waiver
of such provision, or in any way to affect the validity of this Agreement or any
part hereof or the right of any party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.06        Partial Invalidity.

Wherever possible, each provision hereof shall be interpreted in such a manner
as to be effective and valid under applicable law, but in case any one or more
of the provisions contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such provision or provisions shall be
ineffective to the extent, but only to the extent, of such invalidity,
illegality or unenforceability without invalidating the remainder of such
provision or provisions or any other provisions hereof, unless such a
construction would be unreasonable.

Section 3.07        Execution in Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original instrument, but all of which shall be considered one and
the same agreement, and shall become binding when one or more counterparts have
been signed by and delivered to each of the parties hereto.

Section 3.08        Successors, Assigns and Transferees.

(a) This Agreement and all provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. ASV may assign this Agreement at any time in connection with a sale or
acquisition of ASV, whether by merger, consolidation, sale of all or
substantially all of ASV’s assets, or similar transaction, without the consent
of the Holders; provided that the successor or acquiring Person agrees in
writing to assume all of ASV’s rights and obligations under this Agreement. A
Holder may assign its rights and obligations under this Agreement only (a) to an
Affiliate of such Holder that acquires any of such Holder’s Registrable
Securities and executes an agreement to be bound hereby in the form attached
hereto as Exhibit A, an executed counterpart of which shall be furnished to ASV,
or (b) with the prior written consent of ASV, and any purported assignment by a
Holder other than as set forth in this Section 3.08(a) shall be null and void;
provided, however, that, prior to the second anniversary of the date of this
Agreement, each of the Holders may assign its right to one Demand Registration
hereunder to each unaffiliated third party to whom such Holder sells or
otherwise transfers Registrable Securities representing 5% or more of ASV’s then
issued and outstanding Common Stock (a “Transferee”), which Demand Registration
shall be subject to the terms and conditions of this Agreement (other than
Section 2.02(a), Section 2.02(b), Section 2.02(c) and Article III); provided,
further, that (i) if the Transferee shall exercise any Demand Registration that
has been assigned to it by a Holder pursuant to the foregoing, then such Demand
Registration shall constitute a Demand Registration request by the Holder(s) for
purposes of the limitation on the number of Demand Registration requests set
forth in Section 2.01(b); and (ii) no Transferee may exercise any Demand
Registration assigned to such Transferee after the second anniversary of the
date of this Agreement.

(b) Subject to Section 3.08(a) and provided that ASV is given written notice by
the Holders prior to or at the time of such transfer stating the name and
address of the transferee and identifying the securities with respect to which
the rights under this Agreement are being assigned, the Registration Rights
shall be transferred with the transfer of Registrable Securities; provided that
to the extent any such transfer consists of Registrable Securities representing
less than 1% of ASV’s then issued and outstanding Common Stock and such
Registrable Securities are eligible for transfer pursuant to an exemption from
the registration and prospectus delivery requirements of the Securities Act
under Section 4(a)(1) thereof (including transactions pursuant to Rule 144), no
Registration Rights shall be transferred therewith. Notwithstanding the
foregoing, if such transfer is

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

subject to covenants, agreements or other undertakings restricting
transferability thereof, the Registration Rights shall not be transferred in
connection with such transfer unless such transfer complies with all such
covenants, agreements and other undertaking. In all cases, the Registration
Rights shall not be transferred unless the transferee thereof executes a
counterpart attached hereto as Exhibit A and delivers the same to ASV.

Section 3.09        Notices.

(a) All notices, requests, claims, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed duly given or
delivered (i) when delivered personally, (ii) if transmitted by facsimile when
confirmation of transmission is received or by email when receipt of such email
is acknowledged by return email, (iii) if sent by registered or certified mail,
postage prepaid, return receipt requested, on the third business day after
mailing or (iv) if sent by private courier when received; and shall be addressed
as follows:

If to ASV, to:

A.S.V., LLC

840 Lily Lane

Grand Rapids, Minnesota 55744

Attention: Andrew Rooke

Facsimile: (218) 327-9123

If to Manitex, to:

Manitex International, Inc.

9725 Industrial Drive

Bridgeview, Illinois 60455

Attention: David J. Langevin

Facsimile: (708) 430-5331

If to Terex, to:

Terex Corporation

200 Nyala Farm Road

Westport, Connecticut 06880

Attention: Eric I. Cohen

Facsimile: (203) 227-6372

or to such other address as such party may indicate by a notice delivered to the
other parties.

(b) Each Holder, by written notice given to ASV in accordance with this
Section 3.09, may change the address to which notices, other communications or
documents are to be sent to such Holder. All notices, other communications or
documents shall be deemed to have been duly given: (i) at the time delivered by
hand, if personally delivered; (ii) when receipt is acknowledged in writing by
addressee, if by facsimile transmission; (iii) five Business Days after being
deposited in the mail, postage prepaid, if mailed by first class mail; and
(iv) on the first business day with respect

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to which a reputable air courier guarantees delivery; provided, however, that
notices of a change of address shall be effective only upon receipt. ASV shall
have no obligation to deliver any notices under this Agreement to or otherwise
interact with any purported Holder that has not provided notice to ASV pursuant
to this Section 3.09, and no such Person shall have any rights under this
Agreement unless and until such Person delivers such notice.

Section 3.10        No Reliance on Other Party.

The parties hereto represent to each other that this Agreement is entered into
with full consideration of any and all rights which the parties hereto may have.
The parties hereto have relied upon their own knowledge and judgment and have
conducted such investigations they and their in-house counsel have deemed
appropriate regarding this Agreement and their rights in connection with this
Agreement. The parties hereto are not relying upon any representations or
statements made by any other party, or any such other party’s employees, agents,
representatives or attorneys, regarding this Agreement, except to the extent
such representations are expressly set forth or incorporated in this Agreement.
The parties hereto are not relying upon a legal duty, if one exists, on the part
of any other party (or any such other party’s employees, agents, representatives
or attorneys) to disclose any information in connection with the execution of
this Agreement or its preparation, it being expressly understood that no party
hereto shall ever assert any failure to disclose information on the part of any
other party as a ground for challenging this Agreement or any provision hereof.

Section 3.11        Performance.

Each party shall cause to be performed, and hereby guarantees the performance
of, all actions, agreements and obligations set forth herein to be performed by
any Subsidiary of such party.

Section 3.12        Attorneys’ Fees.

In any action or proceeding brought to enforce any provision of this Agreement
or where any provision hereof is validly asserted as a defense, the successful
party shall, to the extent permitted by applicable law, be entitled to recover
reasonable attorneys’ fees in addition to any other available remedy.

Section 3.13        Further Assurances.

Each of the parties hereto shall execute and deliver all additional documents,
agreements and instruments and shall do any and all acts and things reasonably
requested by the other party hereto in connection with the performance of its
obligations undertaken in this Agreement.

Section 3.14        Registrations, Exchanges, etc.

Notwithstanding anything to the contrary that may be contained in this
Agreement, the provisions of this Agreement shall apply to the full extent set
forth herein with respect to (i) any shares of Common Stock, now or hereafter
authorized to be issued, (ii) any and all securities of ASV into which the
shares of Common Stock are converted, exchanged or substituted in any
recapitalization or other capital reorganization by ASV and (iii) any and all
securities of any kind whatsoever of ASV or any successor or permitted assign of
ASV (whether by merger,

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

consolidation, sale of assets or otherwise) which may be issued on or after the
date hereof in respect of, in conversion of, in exchange for or in substitution
of, the shares of Common Stock, and shall be appropriately adjusted for any
stock dividends, or other distributions, stock splits or reverse stock splits,
combinations, recapitalizations mergers, consolidations, exchange offers or
other reorganizations occurring after the date hereof.

[The remainder of this page has been left blank intentionally.]

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their authorized representatives as of the date first above written.

 

ASV Holdings, Inc. By:  

/s/ Andrew Rooke

  Name: Andrew Rooke   Title: Chief Executive Officer Manitex International,
Inc. By:  

/s/ David J. Langevin

  Name: David J. Langevin   Title: Chairman and CEO A.S.V. Holding, LLC By:  

/s/ Eric I. Cohen

  Name: Eric I. Cohen   Title: Vice President

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit A

THIS INSTRUMENT forms part of the Registration Rights Agreement (the
“Agreement”), dated as of [            ], 2017, by and among ASV Holdings, Inc.,
a Delaware corporation (“ASV”), Manitex International, Inc., a Michigan
corporation, and A.S.V. Holding, LLC, a Delaware limited liability company. The
undersigned hereby acknowledges having received a copy of the Agreement and
having read the Agreement in its entirety, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, hereby agrees that the terms and conditions of
the Agreement binding upon and inuring to the benefit of the transferor of the
Registrable Securities under the Agreement to the undersigned shall be binding
upon and inure to the benefit of the undersigned and its successors and
permitted assigns as if it were an original party to the Agreement.

IN WITNESS WHEREOF, the undersigned has executed this instrument on this     
day of         , 20     .

 

 

(Signature of transferee)

 

Print name